Citation Nr: 1017357	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-05 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to 
November 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for tinnitus.  
Although the RO appears to have determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for tinnitus, the Board must determine on 
its own whether new and material evidence has been submitted 
to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001). 

The Veteran presented testimony at a hearing before the 
undersigned at the RO (Travel Board Hearing) in February 
2010.  A transcript of the hearing is associated with the 
claims folder.



FINDINGS OF FACT

1.  In an unappealed rating decision issued in August 1990, 
the RO denied entitlement to service connection for tinnitus.

2.  In a July 2004 decision, the Board reopened the claim and 
denied it on the merits.

3.  The evidence associated with the claims file subsequent 
to the July 2004 Board decision relates to an element of the 
claim previously found to be lacking, and is so significant 
that it must be considered in order to fairly adjudicate the 
claim..

4.  Current tinnitus had its onset in service.



CONCLUSIONS OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for tinnitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

Tinnitus was incurred in active service.  38 U.S.C.A. § 1131 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Because the Board is granting the Veteran's claim, further 
notice or assistance is unnecessary to aid him in 
substantiating the claim.

New and Material

Legal Criteria

Generally, a claim which has been finally denied in an 
unappealed RO decision or an unappealed Board decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. §§ 
7104(b), 7105(c) (West 2002).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  Evans v. Brown, 
9 Vet. App. 273 (1996).

Analysis

The Veteran originally filed a claim for service connection 
for hearing loss in November 1989.  He did not specifically 
report tinnitus.  

During a February 1990 VA audiological examination, the 
Veteran complained of occasional tinnitus, right greater than 
left.  The examiner did not record when these symptoms had 
begun.

In an August 1990 rating decision, the RO denied service 
connection for tinnitus, based on a finding that tinnitus was 
not due to acoustic trauma, head injury or concussion in 
service.  The Veteran did not file an appeal and the decision 
became final.  

The RO's decision was apparently premised on the provisions 
of 38 C.F.R. § 4.87, Diagnostic Code 6260 (1998), which 
provided a compensable rating for tinnitus only when it was 
persistent and a symptom of head injury, concussion or head 
trauma.  In 1999, the rating criteria were changed to provide 
a compensable evaluation for recurrent tinnitus, regardless 
of its cause.  64 Fed. Reg. 25210 (May 11, 1999) (codified at 
38 C.F.R. § 4.87, Diagnostic Code 6260).

In May 2001, the Veteran submitted a statement, indicating 
that he wished to reopen his claim of entitlement to service 
connection for tinnitus.  In December 2001, the RO denied the 
Veteran's claim, based on a finding that no new and material 
evidence had been submitted. 

The Veteran filed an appeal and in July 2004, the Board 
issued a decision reopening the claim, but denying it on the 
merits.  The Board found that tinnitus was not related to the 
Veteran's active duty service.

The evidence of record at the time of the 2004 decision 
included service treatment records, which noted slight 
worsening of hearing in both ears at separation as compared 
to enlistment; but were otherwise negative for complaints of 
tinnitus.  

The record also included the previously noted report of VA 
examination in February 1990, and the report of a February 
1992, VA examination in which the examiner again noted the 
Veteran's report of tinnitus, but did not report when the 
symptom began.  

At an April 2003 VA audiological examination, the Veteran's 
reported tinnitus for the past five or six years and 
significant military noise exposure.  The Veteran was 
diagnosed as having bilateral constant tinnitus.  The April 
2003 examination report also included an opinion by the 
examiner that it is less likely than not that the Veteran's 
tinnitus is related to military service.  The examiner based 
the opinion on the report that tinnitus had begun only in the 
last five to six years and the silent service treatment 
records.

In his notice of disagreement and substantive appeal 
submitted in conjunction with the 2004 Board decision, the 
Veteran reported deteriorating hearing but did not mention 
when tinnitus began.

The evidence added to the record since the previous final 
decisions includes VA outpatient treatment reports from the 
North Texas Health Care System dated from October 2007 to 
March 2008, which show that the Veteran has been diagnosed as 
having  bilateral constant tinnitus.  

The record also includes the report from an October 2007 VA 
audiological examination, which notes the Veteran's 
complaints of ringing in the ears which began in 1988 or 1989 
and shows a diagnosis of bilateral constant tinnitus.  

The report from a January 2009 VA audiological examination, 
notes the Veteran's complaints of tinnitus, which began a 
couple of years before, and military noise exposure.  The 
examiner noted that the Veteran's subjective reports of the 
onset of tinnitus in his 2003 and 2007 examinations had 
varied, but that all of these reports had placed the onset of 
the tinnitus after service.  The examiner concluded, 
therefore, that the tinnitus was less likely than not related 
to his military service.

In addition, the evidence of record includes the transcript 
of the Veteran's February 2010 Travel Board hearing, where he 
testified that he experienced ringing in his ears in 1987 or 
1988 during service, and that he first notice ringing in his 
ears again after service in 1990 or 1991.  

A December 2006 statement from the Veteran, linking his 
hearing loss to military noise exposure was also added to the 
record.  The Veteran's statement is essentially cumulative or 
redundant in nature since similar statements of the Veteran 
were previously of record.  See April 2003 VA examination 
repot and August 202 VA Form 9.

The Board's 2004 decision was premised on the absence of any 
evidence relating current tinnitus to service.  Evidence 
received since that decision includes the Veteran's 
statements and testimony, which for the first time clearly 
reported the onset of tinnitus in service with occasional 
symptomatology thereafter.  This evidence was not previously 
of record, relates to an element of the claim that was 
previously found to be absent, and raises a reasonable 
possibility of substantiating the claim.  This evidence is 
new and material, and the claim is reopened.

Turning to the merits of the claim, the record shows that the 
Veteran has reported a variable history as to when his 
symptoms began.  The evidence clearly shows, however, that he 
had complaints of tinnitus on VA examination within a few 
months of his discharge from service.  He had similar 
complaints at the 1992 examination and on examinations 
conducted in 2004, 2007 and 2009.  Unfortunately the 1990 and 
1992 examiners did not report when the tinnitus began, but 
they imply that the symptom had been present for some time.  

While the 2004 and 2009 examiners provided opinions against 
the claim, they did not report consideration of the 1990 or 
1992 examination reports.  The 2009 examiner also failed to 
consider the report on the 2007 examination that symptoms had 
begun in service.  Because the examiners did not consider an 
accurate history, the Board weighs this evidence and finds 
that it has little probative value.  

The most probative evidence documents tinnitus within months 
of separation from service with a history suggesting it began 
in service.  The evidence is thus in favor of a finding that 
current tinnitus had its onset in service.  As such, service 
connection for tinnitus is warranted.


ORDER

New and material evidence has been presented; the claim for 
service connection for tinnitus is reopened and to this 
extent allowed.

Service connection for tinnitus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


